Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 15-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner has incorporated Zou US 2020/0236143 to anticipate the claims as amended.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims  1-3, 6-8, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 2021/0160275 in view of Weith US 2017/0359220 in view of Zou US 2020/0236143 




As per claims 1, 11, 16 Anderson teaches A system comprising: a processor configured to: monitor network traffic of a session at a security platform; select a subset of the monitored network traffic associated with the session to send to a cloud-based security service for analysis based on a security policy, wherein the selected subset of the monitored network traffic is proxied to the cloud-based security service;  wherein the selecting of the subset of the monitored network traffic comprises: identify using an external processing unit, a network protocol, assemble using the external processing unit, the subset of the monitored network traffic to obtain a file based on the identified network protocol, perform using the cloud based security service a plurality of distinct types of security analysis of the file wherein the plurality of distinct types of security analysis includes a machine learning model and returning the results of the security analysis,
and receive, from the cloud-based security service, results of the analysis based on the security policy, and perform a responsive action based on the results of the analysis based on the security policy; and a memory coupled to the processor and configured to provide the processor with instructions. [0032][0033][0035][0050][0051][0053][0057][0058][0059][0091]-[0093][0096]-[0099]  (Anderson teaches a network traffic monitor implemented on a router or other external processing unit, selecting a subset of traffic based on a policy or filter, assembling the traffic to obtain a compressed file, sending said data to a traffic analysis service in the cloud, performing a plurality of distinct types of security analysis on the file including using a machine learning model, returning the results of said analysis so that responsive mitigation actions may be performed)
While Anderson does teach a plurality of security analysis and subset filters  Examiner incorporates Weith to more specifically teach a plurality of distinct types of security analysis, and filters targeting interesting network traffic for analysis. 

Weith teaches selecting a subset of the monitored network traffic associated with the session to send to a cloud-based security service for analysis based on a security policy, wherein the selected subset of the monitored network traffic is proxied to the cloud-based security service; and receive, from the cloud-based security service, results of the analysis based on the security policy, and perform a responsive action based on the results of the analysis based on the security policy; and a memory coupled to the processor and configured to provide the processor with instructions. [0027]-[0031][0035][0064][0065][0146][0147]  (teaches a cloud based security service including inline filtering/scanning of traffic, an analysis according to a security policy and performing a responsive action based on the results of said analysis)
Weith teaches wherein the cloud-based security service performs a plurality of distinct types of security analysis on a file extracted from the subset of the monitored network traffic associated with the session. [0040]0041][0042] (authentication of data, user, source, hash, URL scan, virus scan, etc) 
It would have been obvious to one of ordinary skill in the art to use the distinct types of analysis of Weith with the machine model of Anderson because it increases the security of traffic analysis.

Zou teaches comparing a first hash of an original file sent from a server or received by a network client with a second hash of the obtained file.  Zou teaches in response to determining the first hash matches the second hash, performing a plurality of security analysis including machine learning, and identifying the type of file wherein the file type includes at least one of  a JavaScript file, JS content type, Windows Portable Executable file, Work document, PDF, and determining the security analysis based on a first or second file type, and return the results of the security analysis. [0067][0068][0071][0078][0085][0118]-[0126][0216] (Zou teaches comparing a hash of an original file with a second hash of the obtained file of assembled network traffic; Teaches using and matching the hashes to identify file types/content as possibly word or pdf, and analyzing the types differently based on the file format/content type; teaches based on the security and behavior analysis performing a responsive action by blocking the data transmission)


As per claims 2, 12, 17 Anderson teaches the file is sent to the cloud-based security service. [0093] (compressing filtered traffic into a file)As per claims 3, 13, 18 Weith teaches wherein the non-selected subset of the monitored network traffic associated with the session is deproxied from the cloud-based security service. [0027][0028][0064][0065] (teaches only specific data is sent to the cloud processing node, such as a file, message or other interesting data according to a policy; bypassing inline proxies)As per claim 6. Weith teaches wherein the processor is further configured to: block the file to prevent the file from being sent to an original destination. [0028] [0118] (preclude data from reaching destination; blocked)As per claim 7. Weith teaches allow the file to be sent to an original destination. [0028] (allow distribution)As per claim 8. Weith teaches wherein the processor is further configured to: send a modified version of the file to an original destination. [0028] (allow after cleaning)Claims 5, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 2021/0160275 in view of Weith US 2017/0359220 in view of Zou US 2020/0236143 in view of Harris 2010/0083380

As per claims 5, 15, 20 Harris teaches The system recited in claim 1, wherein the cloud-based security service performs the plurality of distinct types of security analysis in parallel on the file extracted from the subset of the monitored network traffic associated with the session. [0063] (teaches multiple security scans in parallel)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the parallel scanning of Harris with the prior art combination because it is more efficient.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 2021/0160275 in view of Weith US 2017/0359220 in view of Zou US 2020/0236143 in view of Rowett US 2005/0216770


As per claim 9. Rowett teaches wherein the processor is further configured to: send a modified version of the file to an original destination, wherein the modified to version of the file includes an added watermark. [0172]-[0176] (teaches an IDS adding a watermark to data before sending it)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the watermark of Rowett with the system of the prior art combination because it decreases the processing power needed. (taught in Rowett)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 2021/0160275 in view of Weith US 2017/0359220 in view of Zou US 2020/0236143 in view of Ward US 2011/0252474

As per claim 10. Ward teaches wherein the processor is further configured to: send an encrypted version of the file to an original destination. [0040] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the encryption of Ward with the system of the prior art combination because it deactivates the malicious content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439